C. A. Armed Forces. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 23,1996. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 22, 1997. A reply brief, if any, is to be filed pursuant to this Court’s Rule 25.3. Rule 29.2 does not apply. Reported below: 45 M. J. 19 (first judgment); 44 M. J. 273 (second, third, fifth, and sixth judgments), and 272 (fourth judgment).